On June 15, 1972, a single justice of this court denied the petitioners’ motion to stay dismissal of their appeal under a standing order of February 8, 1972. The petitioners excepted. They argue that the stay should have been granted for the purpose of allowing them to establish the truth of exceptions in regard to their plea in abatement. We hold that there was no error in the ruling of the single justice. This case began over ten years ago and has already been before this court once. Cositore v. Dow, 356 Mass. 717 (1969). In its present posture, the petitioners’ argument is no more than a minor variation on a single theme which has received more than ample consideration by this and lower courts. See id.

Exceptions overruled.